COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       J. James Raymond v. Joseph Degioanni, Emtel, Inc., and Brazos
                           Emergency Physicians Association, P.A., The Methodist Hospital, The
                           Methodist Health Care Centers d/b/a Methodist Sugar Land Hospital
                           and Methodist Willowbrook,and Neptune Emerg Emergency
                           Physician Services, P.A.

Appellate case number:     01-14-00459-CV

Trial court case number: 2003-53712

Trial court:               334th District Court of Harris County

       On June 12, 2014, J. James Redmond filed Appellant’s Expedited Motion for Emergency
Stay. The motion is GRANTED. The trial court’s May 30, 2014 Order Granting Joint Motion
for Court Approval of Settlement and Denying Receiver’s Motion for Release of Funds for
Payment of Receivership Fees is STAYED, pending this Court’s review of Redmond’s Motion
for Review of trial Court Order Denying Motion to Set Amount of Supersedeas Bond, also filed
on June 12, 2014.
        Further, the clerk of the trial court is enjoined from disbursing the relevant funds from the
registry until our review is complete.
        Appellees are ORDERED to provide a response to appellant’s Motion for Review of
Trial Court Order Denying Motion to Set Amount of Supersedeas Bond within ten (10) days of
the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: June 12, 2014